Proceeding-pursuant to article 78 of the Civil Practice Act to review a determination of the Comptroller of the State of New York. Petitioner is employed in a State armory and is a member of the New York State Employees’ Retirement System. He has made a claim for accidental disability retirement which has been rejected by the State Comptroller. The claimed disability is a chronic lumbo sacroiliac derangement. Three accidents are specified as the basis of the disability; one on December 10, 1954, when while carrying a table petitioner “felt a terrific pain” in his back; one on January 14, 1955, when while moving a steel desk petitioner felt a “terrific pain”; and one on April 4, 1955 while using a belt with a surfacing machine and moving heavy furniture. There is medical proof that these incidents could cause the condition complained of; but there is other medical evidence that the condition of petitioner’s back is due to a hypertrophie process and not due to accident; that the incidents claimed were not causally related to petitioner’s condition; and that petitioner is not disabled from the performance of his work. On this application the Comptroller’s decision is final if it is supported by substantial evidence. (Matter of Groshier v. Levitt, 5 N Y 2d 259; Matter of Owens v. McGovern, 309 N. Y. 449.) Determination of respondent Comptroller unanimously confirmed, without costs. Present — Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.